Citation Nr: 0911362	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-31 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to January 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2007, 
a Travel Board hearing was held before the undersigned; a 
transcript of this hearing is of record.  This case was 
before the Board in November 2007 and September 2008 when it 
was remanded for additional development.

The Board notes again, as it did in November 2007 and 
September 2008, that by a December 2006 statement, the 
Veteran raised the issue of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  Since this issue 
has not been developed for appellate review, it is referred 
to the RO for any action appropriate.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities (healed 
right occipital scar, rated 0 percent, right inguinal 
herniorrhaphy, rated 0 percent, headaches, rated 30 percent, 
and generalized anxiety disorder, rated 50 percent) are rated 
70 percent combined.  

2.  The Veteran's service-connected disabilities are not 
shown to be of such nature and severity as to preclude him 
from obtaining or maintaining substantially gainful 
employment. 






CONCLUSION OF LAW

The schedular requirements for TDIU are met; however, a TDIU 
rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 
4.25 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim 
decided herein.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  An April 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the Veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  Furthermore, in a March 2006 letter, he was given 
notice regarding ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He 
had ample time to respond to this letter or supplement the 
record.  Thereafter, the claim was readjudicated.  See June 
2008 and January 2009 Supplemental Statements of the Case 
(SSOCs).

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations, on several occasions, 
most recently in November and December 2008.  The Veteran has 
not identified any evidence that remains outstanding.  VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background and Analysis

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  For those veterans who fail 
to meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and  Pension Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects of 
the Veteran's non-service-connected disabilities on his 
ability to function.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The Veteran's service-connected disabilities (healed right 
occipital scar, rated 0 percent, right inguinal 
herniorrhaphy, rated 0 percent, headaches, rated 30 percent, 
and generalized anxiety disorder, rated 50 percent) are rated 
70 percent combined.  Accordingly, the schedular criteria for 
TDIU under 38 C.F.R. § 4.16(a) are met.  

To establish entitlement to TDIU, however, it must also be 
shown that, due to the service-connected disabilities alone, 
the Veteran is unable to obtain or pursue substantially 
gainful employment.  The preponderance of the evidence is 
against such a finding.

In a March 2004 statement, the Veteran maintained that he was 
entitled to 100 percent disability.  In June 2004, he 
submitted a formal claim for TDIU and reported that he was 
born in June 1917; however, he did not furnish any employment 
or disability information on VA Form 21-8940.

A May 2004 VA psychiatric examination report notes the 
Veteran's complaints of anxiety and sleep problems.  He 
reported that his wife died a number of years earlier and he 
lived by himself.  He also reported having limited social 
activities.  On examination, he made good eye contact.  His 
speech was normal and there were no abnormal muscle 
movements.  He was alert and well oriented to time, place and 
person.  No psychosis, delusions, hallucinations, suicidal 
ideation, homicidal ideation, or aggressive tendencies or 
ideations were noted.  Judgment was intact.  Difficulty with 
recent and immediate memories was noted; remote memory was 
okay.  The diagnosis was generalized anxiety disorder.  Upon 
reviewing the claims file, the examiner opined that the 
veteran was not unemployable.

A May 2004 VA neurological examination report notes the 
Veteran's complaints of many headaches per day, with each 
headaches lasting "minutes."  He denied any associated 
nausea, photophobia, or vomiting.  He reported that he had to 
hold his head until the headaches passed.  The examiner 
opined that the Veteran should be able to maintain gainful 
employment.

In a statement received by the RO in March 2005, the Veteran 
maintained that his service-connected psychiatric disability 
was "worse."

At the August 2007 Travel Board hearing, the Veteran 
testified that he cannot take any medication for his 
headaches because such medication was contraindicated by 
medication he took for other, more significant, medical 
problems.  He described his headaches as "very severe" and 
occurring three to four times per week.  He indicated that he 
has to sit down during his headaches, and sometimes even has 
to lie down.

Effective August 22, 2007, the Veteran's service-connected 
disabilities (healed right occipital scar, rated 0 percent, 
right inguinal herniorrhaphy, rated 0 percent, headaches, 
rated 30 percent, and generalized anxiety disorder, rated 50 
percent) are rated 70 percent combined.

A January 2008 VA outpatient treatment record notes that the 
Veteran's daily activities consisted of reading and household 
chores.  He indicated that he did a lot of repair work around 
his house, but was unable to do anything that required 
climbing or physical labor.  He also visited relatives, 
including a daughter, three siblings, nieces and nephews.  
The Veteran denied suicidal or homicidal ideation.  

An April 2008 VA examination report notes that the Veteran's 
daily routine consists of washing up, reading, studying, 
eating and watching the news.  He essentially stated that he 
does not go out because he cannot walk.  He reported 
nervousness, anxiety and problems sleeping.  He described 
having panic attacks (rapid heart beats, difficulty 
breathing) nightly.  Upon examination, the Veteran was 
appropriately dressed and groomed.  He was initially somewhat 
resistive to refocusing but he was never hostile and always 
pleasant, but insisted on going on and on about issues 
irrelevant to the examination.  His speech was spontaneous, 
clear and seemed unimpaired.  His affect was tense at times, 
but appropriate to thought content.  Mood seemed even.  The 
Veteran was well oriented to time, person, place and date.  
Fund of general information was satisfactory.  The Veteran 
did not appear to be experiencing a perceptual disordered 
thought.  There was no disturbance in the form of content of 
his thought.  Retention and recall were not impaired.  The 
examiner opined, "In my opinion, it is likely that restless 
sleep resulting in feeling tired in the morning, would impact 
occupational functioning." 

A November 2008 VA examination report notes the Veteran's 
history of right inguinal hernia and gunshot wound to the 
right thigh.  Currently, he reported using a cane to walk for 
the past 10 years.  On a good day, he was only able to walk 
one block.  He reported no recurrence of his hernia and 
denied any pain, swelling, or problems with scars associated 
with the surgical site.  Examination revealed no hernias.  A 
small (5 mm) scar was noted on the right lower extremity, 
with no adherence to underlying tissue, keloid formation, 
atrophy, pain, or limitation of motion.  The examiner opined 
that the Veteran's hernia residuals did not prevent him from 
working.  After reviewing the claims file, the examiner 
opined, "The veteran is fully employable.  He is able to 
perform desk work without difficulty."

A November 2008 VA psychiatric examination report notes the 
Veteran's complaints of anxiety, depression and headaches.  
He reported sleep problems but did not report any specific 
flashbacks or nightmares.  He reported no alcohol or drug 
abuse problems.  He indicated that he had stopped taking 
psychotropic medication because of the adverse interactions 
and side effects with his other medications, such a Coumadin.  
The examiner noted that the Veteran was widowed and lived 
alone with limited social support.  He was 91 years old and 
had not worked in many years; prior to that he was a lighting 
fixture salesman.  On examination, the Veteran was friendly, 
polite, pleasant and cooperative.  His hygiene was good.  His 
answers were appropriate.  His affect was limited in range; 
his mood was depressed and anxious.  He reported no suicidal 
or homicidal ideation, impulses, or plans.  Fund of knowledge 
was average.  The Veteran had difficulty with recent and 
remote memory.  Judgment was "okay" and insight was 
limited.  The diagnosis was chronic generalized anxiety 
disorder.  A December 2008 VA psychiatric examination report 
notes a diagnosis of generalized anxiety disorder.  After 
reviewing the claims file, the examiner opined, "it is less 
likely as not that the anxiety interferes with [the 
Veteran's] ability to obtain and hold gainful employment."

Additional medical evidence of record includes VA outpatient 
treatment records dated from 1996 through 2008, which note 
the Veteran's ongoing treatment for numerous non-service-
connected disabilities, including hypertension, vascular 
insufficiency, diverticulosis, arthritis, bursitis, pes 
planus, eye disabilities, gastroesophageal reflux disease and 
dizziness.

The competent (medical) evidence of record does not reflect  
that the Veteran's service-connected disabilities alone 
prevent him from participating in all forms of regular 
substantially gainful employment.  The May 2004, November 
2008 and December 2008 VA examiners all concluded that the 
Veteran's service-connected disabilities did not preclude him 
from employment.  There is no medical opinion to the 
contrary.  (While the April 2008 VA examiner opined that "it 
is likely that restless sleep resulting in feeling tired in 
the morning, would impact occupational functioning" 
(emphasis added), this opinion falls short of finding of that 
all forms of regular substantially gainful employment would 
be prevented, as is required under applicable regulations.  
Moreover, the April 2008 VA examiner did not state that the 
Veteran's restless sleep was due to his service-connected 
disabilities only.)

The evidence does not show that the service-connected 
conditions are of such unusual disabling nature as  to 
preclude the Veteran from all types of substantial 
employment.  "The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment."  Van Hoose v. Brown, 4 Vet. App. 361,  
363 (1993).  The November VA examiner concluded after 
reviewing the Veteran's claims file, including past VA 
examinations, that the Veteran was capable of performing desk 
work without difficulty.  It is also notable that some of the 
Veteran's limitations arise from his (numerous) non-service-
connected disabilities (as noted above).

Hence, the Board concludes that the preponderance of the 
evidence is against a finding that the Veteran's service-
connected disabilities render him unemployable.  The benefit 
of the doubt doctrine does not apply and the claim must be 
denied.


ORDER

A TDIU rating is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


